Citation Nr: 0124038	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  01-07 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
schizophrenia.


REPRESENTATION

Veteran represented by:	James W. Stanley, Jr., 
Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to July 
1979 and from February 1980 to November 1981.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.   


FINDINGS OF FACT

1.  In January 1982, the RO denied service connection for 
schizophrenia.  The veteran was notified of this decision, 
but he did not appeal.

2.  The additional evidence submitted since the January 1982 
decision, is new, relevant, and directly relates to the claim 
of service connection for schizophrenia.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for schizophrenia is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1982, the RO denied service connection for 
schizophrenia on the grounds that this disorder pre-existed 
service and was not aggravated therein.  The veteran was 
notified of this decision; however he did not file a notice 
of disagreement.  In November 1983, the veteran petitioned to 
reopen his claim.  The RO, by a January 1984 letter, advised 
that this claim had been previously denied and the evidence 
submitted did not reopen his claim.  However, this letter did 
not appear to advise the veteran of his procedural and 
appellate rights.  In August 2000, the veteran again 
petitioned to reopen his claim.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); and immediately upon reopening the claim, VA must 
determine whether VA's duty to assist has been fulfilled.  
See Elkins v. West, 12 Vet. App. 209 (1999).
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

As an aside, the Board notes that the regulations were 
recently amended to define "new" as not previously 
submitted and "material" as related to an unestablished 
fact necessary to substantiate the claim.  Under the amended 
regulations, if the evidence is new and material, the 
question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, due to the effective date of the 
amended regulation, i.e., August 29, 2001, the new standard 
is not applicable to the veteran's claim.

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The RO initially denied service connection for schizophrenia 
in a January 1982 rating decision.  The evidence of record at 
that time included service medical records and the veteran's 
statements and claim.  Service medical records reveal that 
the veteran gave a history of mental problems prior to 
service and that he had been hospitalized in December 1978 
and February 1979 for confused thoughts and auditory 
hallucinations.  Approximately two weeks after enlisting in 
the Army in March 1979, the veteran was hospitalized for 
strange behavior.  The diagnosis was chronic undifferentiated 
schizophrenia, which existed prior to service.  The veteran 
requested physical disability discharge and stated that his 
condition had existed prior to service and was not aggravated 
therein.  Subsequently, the veteran enlisted in the Air Force 
in February 1980 and served until November 1981; however, he 
was discharged due to fraudulent enlistment.  According to a 
January 1982 notation on VA Form 07-3101, the veteran was not 
credited with active duty during the period of the fraudulent 
enlistment.  The RO, in January 1982, determined that 
schizophrenia existed prior to service and was not aggravated 
during service, thus, service connection was denied.  The 
veteran was notified of this decision in January 1982 and did 
not file a timely notice of disagreement.  Therefore, that 
decision was final.

As noted previously, the veteran attempted to reopen his 
claim in November 1983 by submitting private hospital reports 
from 1982 and 1983.  The RO, by a January 1984 letter, 
advised the veteran that his claim had previously been denied 
in January 1982 and that the medical evidence submitted was 
not sufficient to reopen his claim.  However, it does not 
appear that the veteran was notified of his appellate rights 
at that time.  

In August 2000, the veteran again attempted to reopen his 
claim for schizophrenia.  Evidence submitted in support of 
this claim includes private hospital reports from December 
1978, February 1979, June 1983, and September 1998 to March 
1999 as well as service discharge certificates.  The June 
1983 private hospital report contains a statement by the 
veteran's physician indicating that the veteran's military 
service seemed to exacerbate his problems.  Additionally, the 
DD Form 303AF Discharge, dated in July 1991, certified that 
the veteran was given a general discharge (under honorable 
conditions) for his period of service ending in November 
1981.  The Board notes that previous evidence indicated that 
this period of duty was considered to be under fraudulent 
conditions and thus did not count as active duty.  
Accordingly, the Board finds that this evidence is both new 
and material, and serves to reopen the claim for service 
connection for schizophrenia.  38 C.F.R. § 3.156(a).  

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening, the 
issue is remanded to the RO for development and 
readjudication on the merits.


ORDER

The veteran's claim for service connection for schizophrenia 
is reopened.


REMAND

During this appeal, there was a significant change in the 
law.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5100 
et. seq. (West Supp. 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  As noted above, it appears that the 
veteran's 1981 discharge from service has been corrected.  
However, complete documentation pertaining to such correction 
of military records is not present in the claims folder.  
Additionally, in light of the June 1983 medical statement of 
record, the RO should obtain a medical opinion as to whether 
the veteran's schizophrenia was aggravated by either period 
of active duty.

Furthermore, as the evidence submitted by the veteran is new 
and material, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law and the implementing regulations.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  

Accordingly, this case is REMANDED for the following:

1.  The RO take appropriate action to 
determine the status of veteran's service 
with the United States Air Force from 
February 1980 to November 1981.

2.  The veteran should be afforded a 
psychiatric examination.  The examiner 
should elicit a detailed history from the 
veteran as to when symptoms began and 
their course, his pre-service social, 
employment, and educational background 
and his military experiences.  After 
examining the veteran and reviewing the 
claims folder, the examiner should 
provide a definitive diagnosis or 
diagnoses, based on whole history and 
current examination.  The examiner should 
also provide an opinion as to the 
following question:

? Is it at least as likely as not that 
the veteran's psychiatric disorder 
increased in severity during either 
period of active duty and, if so, was 
the increase beyond the natural 
progress of the condition?

All studies and test deemed to be 
necessary by the examiner should be 
performed.  The examiner should provide a 
rationale for this opinion.

3.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are 
completed.

4.  Thereafter, the RO should readjudicate 
this claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. § 3.655.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


